Citation Nr: 0840466	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1991 until July 
1994.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2007 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from an 
April 2004 rating decision.  


FINDING OF FACT

The veteran's left hip disability, diagnosed as trochanteric 
bursitis, had its onset in service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left hip disorder have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  


Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim
 
The veteran essentially contends that he has a left hip 
disorder that developed during service, as indicated in his 
April 2004 Notice of Disagreement.

The March 1991 enlistment examination found the veteran to 
have normal lower extremities.  Service treatment records 
generally indicate that the veteran complained of bilateral 
hip pain and back pain.  X-rays performed on March 15, 1993 
found the veteran's hips to be within normal limits.  A March 
24, 1993 bone scan noted a small area of increased activity 
in the area of the left acetabulum that may or may not be of 
any significance.  An April 1993 service treatment record 
found the veteran to have inflammation of the left and right 
hip.  However, a June 1994 internal medicine consult found 
the veteran to have bilateral hip pain, but that it was not 
suggestive of a rheumatologic (inflammatory) etiology; the 
hip examination was unremarkable.  The April 1994 separation 
examination found the veteran to have normal lower 
extremities, spine, and other musculoskeletal.  On the Report 
of Medical History, the veteran did report swollen or painful 
joints; however, the examiner only noted a history of chronic 
bursitis of the right hip.

A July 1994 VA x-ray found the veteran's bilateral hips to 
have relatively well preserved joint spaces, with no fracture 
or soft tissue foreign body.  There were no radiologically 
significant degenerative changes and the scrotum was 
enlarged.  The veteran made a complaint of left hip pain in 
September 1994; the examiner noted that the veteran's hip x-
rays were negative and diagnosed him with hip pain.  
Subsequent VA records are generally silent as to left hip 
pain for years.  In August, September, and October of 1998, 
the veteran continued to complain of left hip pain.  An 
October 2004 VA ortho consult noted that the veteran reported 
left hip pain for one year.  The examiner performed a neuro 
examination of the lower extremities, which was normal.  The 
veteran had a full range of motion of the hips, including 
rotation, without discomfort.  He was diagnosed with lumbar 
syndrome.  

The veteran's private medical examiner, Dr. A.M.W., provided 
a December 2004 orthopedic evaluation for complaints of non-
radiating pain over the lateral aspect of the left hip, over 
the last two years, with no precipitating trauma.  He had a 
significant history of a prior diagnosis of bursitis of the 
right hip, which was less symptomatic than his left hip.  The 
veteran also had no associated sensory changes, such as 
numbness or tingling in the lower extremity.  He reported 
some palpable tenderness in the area, but no swelling or 
bruising.  Pain was caused by walking.  

Dr. A.M.W. found the hips to demonstrate no obvious 
asymmetry, discoloration, or bruising; the veteran was also 
neurovascularly intact in the lower extremities.  The veteran 
had 100 degrees of flexion, 50 degrees of external rotation, 
and 20 degrees of internal rotation without pain.  However, 
pain could be produced with direct palpation over the greater 
trochanter and with passive abduction of the hip.  The 
examiner found no internal changes to the left hip after x-
ray comparison with films from 1994 and diagnosed him with 
left hip trochanteric bursitis.  

A VA examination was provided in June 2007, and included a 
review of the claims file and the medical records.  The 
veteran reported a left hip strain due to rigorous exercise 
in service, causing intermittent bilateral hip pain, which 
gradually worsened.  The examiner generally found tenderness 
at the trochanteric region of the left hip, and diagnosed him 
with left hip trochanteric bursitis.  

The June 2007 VA examiner opined that the veteran's left hip 
trochanteric bursitis is less likely as not caused by or a 
result of his active duty service.  Her rationale was that 
there was no objective evidence to support the onset of left 
hip trochanteric bursitis while on service.  She noted that a 
treatment note dated in October 2004 revealed a history of 
left hip pain for one year.  She stated that she based the 
opinion on medical literature review, medical record review 
and clinical experience.  She also stated that the veteran's 
chronic treatment regiment supported the diagnosis of 
trochanteric bursitis.

The Board notes that the veteran has a current left hip 
disability diagnosed as trochanteric bursitis.  The 
determinative issue in this case is whether the veteran's 
current left hip disability is related to service.  There is 
one medical opinion of record which addresses the etiology of 
the veteran's left hip disability.  As noted above, this 
opinion was offered in June 2007 and at first glance it 
appears to be an opinion against the veteran's claim.  A 
closer look at the opinion, however, actually supports the 
veteran's claim of service connection.  First, the physician 
stated that the veteran's chronic treatment regimen supported 
a diagnosis of trochanteric bursitis.  Second, while the 
physician erroneously noted that the veteran first complained 
of left hip pain for one year prior to his October 2004 
treatment, the service medical records show 
complaints/treatment for left hip pain on numerous occasions.  
This was not acknowledged by the VA physician and based on 
her own rationale would have rendered a diagnosis of 
trochanteric bursitis.  Third, outpatient treatment records 
dated in September 1994 and 1998 showed that the veteran 
continued to complain of left hip pain.  Subsequent records 
also show complaints of left hip pain.  

In sum, the record tends to show that the veteran complained 
of left hip pain during service on numerous occasions, and 
that shortly following service discharge he also complained 
of left hip pain.  The examiner's rationale for supporting 
the diagnosis is the same rationale which can be used to find 
that the veteran's trochanteric bursitis began in service.  
The record demonstrates a chronic treatment regimen in 
service and following service; the veteran continued to 
complain of left hip pain.  The veteran testified that his 
left hip pain subsided for a period of time due to the fact 
that he was taking pain medication for his right hip and back 
problems.  (See February 2007 Board hearing)  The Board finds 
the veteran's assertion to be credible.  In light of the 
foregoing, the Board finds that the veteran's left hip 
disability had its onset in service.  Consequently, the Board 
finds that service connection is warranted for a left hip 
disability.


ORDER

Service connection for a left hip disorder is granted.  


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


